DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments submitted on August 3, 2022 have been entered into the file. Claims 29 and 30 we renumbered to claims 28 and 29, respectively.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert D. Touslee on August 24, 2022.
The application has been amended as follows:
29.	(Currently Amended) The carpet tile of claim 28, wherein the first portion of polymer fibers are mechanically needled together with the second portion of polymer fibers so that the scrim reinforcement is mechanically bonded to the first portion of polymer fibers and the second portion of polymer fibers.

Response to Amendment
The amendment correcting the misnumbering of claims 29 and 30 has been entered into the file. Claim 29 is amended herewith by Examiner’s Amendment to depend from claim 28 rather than itself. As such claims 1-7, 10-12, and 21-29 are allowed for the same reasons presented in the Notice of Allowance mailed on August 3, 2022.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789